DETAILED ACTION
	This is a non-final rejection in response to amendments filed 12/1/21. Claims 1-20 are currently pending.
Response to Arguments
Applicant previously amended claims to include previously indicated allowable subject matter.  However, upon further search, art was found and applied as shown below. As a result a second non-final has been presented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-15, 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ribarov in view of Niergarth et al. (US 2019/0218971).
	Regarding independent claim 1, Ribarov teaches a thermal management system 100 for a gas turbine engine comprising: 
a heat exchanger 130 including a first coolant passage for a first coolant medium 104, a second coolant passage for a second coolant medium 114 that is different than the first coolant medium, a first hot flow passage in thermal communication with the first coolant passage 108 and a second hot flow 
a first valve 140 controlling a flow of a hot medium into at least one of the first hot flow passage or the second hot flow passage; and 
a controller configured to operate the first valve to direct the flow of hot medium into one of the first hot flow passage and the second hot flow passage for transferring thermal energy from the flow of hot medium into one of the first coolant medium and the second coolant medium [0019].
Ribarov does teach two different coolants, and teaches one of the coolant medium comprises a fuel. However, Ribarov teaches using two differnet coolants, fuel and air. Similarly, Niergarth teaches the use of multiple fluid sources of coolants, including fuel, lubricants, hydraulic fluids, bleed air, among others [0056].
It would have been obvious to one of ordinary skill in the art to use different coolant sources such as hydraulic fluid, as Niergarth teaches that different sources can be used for different heat transfer rates [0057]. 
It is further noted that a simple substitution of one known element (in this case, using air and fuel as a coolant) for another (in this case, using hydraulic fluid and fuel as taught by Niergarth) was an obvious extension of prior art teachings, KSR, MPEP 2141 III B. 
	Regarding dependent claim 2, Ribarov in view of Niergarth teaches the invention as claimed and discussed above. Ribarov further teaches wherein a flow of the first coolant medium and a flow of the second cooling medium is counter to a flow of the hot medium in either the first hot flow passage and the second hot flow passage (as shown in figure 1).
Regarding dependent claim 3, Ribarov in view of Niergarth teaches the invention as claimed and discussed above. Ribarov further teaches including a bypass passage 112 for routing the hot medium around the heat exchanger and the first valve controls the flow of the hot medium through the bypass passage [0015].
Regarding dependent claim 4, Ribarov in view of Niergarth teaches the invention as claimed and discussed above. Ribarov further teaches including a first temperature sensor communicating information indicative of a temperature of the hot medium before entering the heat exchanger to the 
Regarding dependent claim 5, Ribarov in view of Niergarth teaches the invention as claimed and discussed above. Ribarov further teaches including a first coolant temperature sensor communicating information indicative of a temperature of the first coolant medium to the controller and a second coolant temperature sensor communicating information indicative of a temperature of the second coolant medium to the controller, wherein the controller operates the first valve to route the hot medium to a corresponding one of the first coolant passage and the second coolant passage and the bypass passage based on the received information indicative of the temperature of the first coolant medium and the second coolant medium [0019]. [0019] teaches temperature sensors on that provide feedback of oil flow temperatures and adjusting the sensor based on the sensed temperature.  The claim only requires the sensor to provide information indicative of the temperature of the two coolant mediums, such information can be derived from the information provided by sensors 171a-c.
Regarding dependent claim 6, Ribarov in view of Niergarth teaches the invention as claimed and discussed above. Ribarov further teaches wherein the first coolant passage, the second coolant passage, the first hot flow passage and the second hot flow passage are defined in plates that are stackable to alternate the first coolant passage with the first hot flow passage and the second coolant passage with the second hot flow passage (as shown in figure 2).
Regarding dependent claim 7, Ribarov in view of Niergarth teaches the invention as claimed and discussed above. Ribarov further teaches teaches wherein each of the plates includes internal fins to aid in thermal exchange between the first coolant medium, the second coolant medium and the hot medium [0029].
Regarding dependent claim 8, Ribarov in view of Niergarth teaches the invention as claimed and discussed above. Ribarov further teaches the hot medium comprises a lubricant [0013]. 
Regarding independent claim 10, Ribarov teaches a gas turbine engine (As described in [0014]) comprising: 
a fan (inherent for fan flow 104) disposed within a nacelle 120; 

a thermal management system for maintaining lubricant for components of the core engine within a defined temperature range, the thermal management system including: 
a heat exchanger 130 mounted within the core cowling adjacent the bypass passage, the heat exchanger including a second coolant passage 110 for a fuel flow, a first flow passage in thermal communication with the first coolant passage and a second flow passage in thermal communication with the second coolant passage all defined within a common housing; 
a first valve 140 controlling a flow of lubricant into at least one of the first flow passage or the second flow passage; and
 a controller configured to operate the first valve to direct the flow of lubricant into one of the first flow passage and the second flow passage for transferring thermal energy from the lubricant into one of the hydraulic fluid flow and the fuel flow [0019].
Ribarov does teach two different coolants, and teaches one of the coolant medium comprises a fuel. However, Ribarov teaches using two differnet coolants, fuel and air. Similarly, Niergarth teaches the use of multiple fluid sources of coolants, including fuel, lubricants, hydraulic fluids, bleed air, among others [0056]. Ribarov is silent to the heat exchanger including a first coolant passage for a hydraulic fluid flow.
It would have been obvious to one of ordinary skill in the art to use different coolant sources such as hydraulic fluid, as Niergarth teaches that different sources can be used for different heat transfer rates [0057]. 
It is further noted that a simple substitution of one known element (in this case, using air and fuel as a coolant) for another (in this case, using hydraulic fluid and fuel as taught by Niergarth) was an obvious extension of prior art teachings, KSR, MPEP 2141 III B. 
Regarding dependent claim 11, Ribarov in view of Niergarth teaches the invention as claimed and discussed above. Ribarov further teaches including a bypass passage 112 for routing the lubricant around the heat exchanger and the first valve controls the flow of the lubricant through the bypass passage [0015].
Regarding dependent claim 12, Ribarov in view of Niergarth teaches the invention as claimed and discussed above. Ribarov further teaches including a first temperature sensor communicating information indicative of a temperature of the lubricant before entering the heat exchanger to the controller, wherein the controller operates the first valve to rout a flow of the lubricant to at least one of the first hot flow passage, the second hot flow passage and the bypass passage depending upon a temperature of the flow of lubricant [0039].
Regarding dependent claim 13, Ribarov in view of Niergarth teaches the invention as claimed and discussed above. Ribarov further teaches including a first coolant temperature sensor communicating information indicative of a temperature of the first coolant medium to the controller and a second coolant temperature sensor communicating information indicative of a temperature of the second coolant medium to the controller, wherein the controller operates the first valve to route the hot medium to a corresponding one of the first coolant passage and the second coolant passage and the bypass passage based on the received information indicative of the temperature of the first coolant medium and the second coolant medium [0019]. [0019] teaches temperature sensors on that provide feedback of oil flow temperatures and adjusting the sensor based on the sensed temperature.  The claim only requires the sensor to provide information indicative of the temperature of the two coolant mediums, such information can be derived from the information provided by sensors 171a-c. In this case, as combined the sensors would be for hydraulic fluid temperature and fuel temperature.
Regarding dependent claim 14, Ribarov in view of Niergarth teaches the invention as claimed and discussed above. Ribarov further teaches wherein the first coolant passage, the second coolant passage, the first hot flow passage and the second hot flow passage are defined in plates that are stackable to alternate the first coolant passage with the first hot flow passage and the second coolant passage with the second hot flow passage (as shown in figure 2).
Regarding dependent claim 15, Ribarov in view of Niergarth teaches the invention as claimed and discussed above. Ribarov further teaches teaches wherein each of the plates includes internal fins to aid in thermal exchange between the first coolant medium, the second coolant medium and the hot medium [0029].
Regarding independent claim 17, Ribarov teaches a method of managing thermal properties of a lubricant flow for a gas turbine engine, the method comprising: 
assembling a heat exchanger 130 to include a first coolant passage 104, a second coolant passage 114 for a fuel flow, a first flow passage 108 in thermal communication with the first coolant passage and a second flow passage 110 in thermal communication with the second coolant passage all defined within a common housing: 
measuring a temperature of the hydraulic (air before modified) fluid flow, the fuel flow and the lubricant flow with at least one sensor assembly and communicated the measured temperature information to a controller; [0019] teaches temperature sensors on that provide feedback of oil flow temperatures and adjusting the sensor based on the sensed temperature.  The claim only requires the sensor to provide information indicative of the temperature of the two coolant mediums, such information can be derived from the information provided by sensors 171a-c. In this case, as combined the sensors would be for hydraulic fluid temperature and fuel temperature. and 
operating at least one valve to rout lubricant flow into thermal communication with one of the hydraulic (air before modified) fluid flow in the first coolant passage and fuel flow in the second coolant passages to maintain the lubricant flow within a predefined temperature range [0019].
Ribarov does teach two different coolants, and teaches one of the coolant medium comprises a fuel. However, Ribarov teaches using two differnet coolants, fuel and air. Similarly, Niergarth teaches the use of multiple fluid sources of coolants, including fuel, lubricants, hydraulic fluids, bleed air, among others [0056]. Ribarov is silent to the h a heat exchanger to include a first coolant passage for a hydraulic fluid flow.
It would have been obvious to one of ordinary skill in the art to use different coolant sources such as hydraulic fluid, as Niergarth teaches that different sources can be used for different heat transfer rates [0057]. 
It is further noted that a simple substitution of one known element (in this case, using air and fuel as a coolant) for another (in this case, using hydraulic fluid and fuel as taught by Niergarth) was an obvious extension of prior art teachings, KSR, MPEP 2141 III B. 
Regarding dependent claim 18, Ribarov in view of Niergarth teaches the invention as claimed and discussed above. Ribarov further teaches wherein the at least one valve proportionally routes the lubricant flow into each of the first coolant passage and the second coolant passage depending on the measured temperature of the hydraulic fluid flow, the fuel flow and the lubricant flow [0039].
Regarding dependent claim 20, Ribarov in view of Niergarth teaches the invention as claimed and discussed above. Ribarov further teaches including assembling the heat exchanger into a core cowling 122 adjacent a fan air stream bypass passage (between 120 and 122).

Allowable Subject Matter
Claims 9, 16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG SANG KIM whose telephone number is (571)270-1418. The examiner can normally be reached 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 

/CRAIG KIM/
Primary Examiner
Art Unit 3741